Citation Nr: 0019134	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  92-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for neurological 
impairment of the upper and lower extremities secondary to 
ionizing radiation exposure.

2.  Entitlement to service connection for pulmonary disease 
secondary to ionizing radiation exposure or asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
April 1952.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In September 1994, the Board remanded the 
case to the RO for further development.  In October 1998, the 
Board denied entitlement to service connection for premature 
aging secondary to ionizing radiation exposure.  The Board 
remanded the issues of entitlement to service connection for 
neurological impairment of the upper and lower extremities 
secondary to ionizing radiation exposure and entitlement to 
service connection for pulmonary disease secondary to 
ionizing radiation exposure or asbestos exposure.

The case was returned to the Board for further appellate 
consideration.  In July 2000 the Board received and granted a 
motion to advance the appeal on the Board's docket.  


FINDINGS OF FACT

1.  It has not been shown that the veteran's neurological 
impairment of the upper and lower extremities is related to 
service on the basis of exposure to ionizing radiation during 
Operation GREENHOUSE.  

2.  It has not been shown that the veteran's pulmonary 
disease is related to service on the basis of exposure to 
ionizing radiation during Operation GREENHOUSE or asbestos 
exposure.  

3.  The claim of entitlement to service connection for 
pulmonary disease does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  Neurological impairment of the upper and lower 
extremities based on exposure to ionizing radiation was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.311 (1999).  

2.  Pulmonary disease based on exposure to ionizing radiation 
or asbestos exposure was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.311 (1999).

3.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. § 20.901 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was a participant in the Operation GREENHOUSE 
series of atmospheric nuclear tests conducted during his 
military service.  The Defense Special Weapons Agency (DSWA) 
(formerly designated the Defense Nuclear Agency and currently 
known as the Defense Threat Reduction Agency) provided a 
reconstructed estimate external dose of 4.7 rem gamma and 
neutron and a committed internal dose equivalent of less than 
0.1 rem.  Other information regarding his military service 
shows he served as an Aerographers Mate and was assigned to 
the USS SANDOVAL and USS MONTROSE.  

The veteran's service medical records show he was 
hospitalized for approximately a month in late 1950 for 
primary atypical pneumonia.  At the time he reported smoking 
one pack of cigarettes a day.  The separation medical 
examination in April 1952 shows normal lungs and chest x-ray 
and normal neurological status.  

The current appeal stems from the compensation claim the 
veteran filed with VA in 1991.  The record of prior medical 
treatment collectively showed pertinently in 1975 cervical 
and lumbosacral osteoarthritis was the diagnosis given at 
Hood Medical Center for his complaints of neck, low back and 
left arm and right hip pain that he reported had been present 
for a number of years.  In 1976 W. Parsons, M.D., evaluated 
him for an intermittent weakness, tiredness and hyperreflexia 
of the lower extremities for which no definite etiology was 
established.  He was also noted to have had gradually 
increasing shortness of breath for six or seven years and to 
have stopped smoking about eighteen months previously.  Also 
noted was a history of pneumonia in the Navy.  The Mayo 
Clinic evaluation in 1978 concluded that he showed a spastic 
paraparesis of undetermined etiology and chronic obstructive 
pulmonary disease (COPD).  The report noted he smoked 11/2 
packs of cigarettes a day for 25 years before quitting 
several years earlier. 

The record as supplemented with recently received records 
from the Social Security Administration (SSA) shows that in 
1981 the veteran was seen at Oregon Health Sciences 
University and suspected of having multiple sclerosis or a 
first degree lateral sclerosis to explain a six year history 
of spastic paresis.  In the late 1980's at Providence 
Hospital he was found to have chronic pulmonary fibrosis and 
acute pneumonia.  It was reported that he related a 
neurologic disorder to radiation exposure during atom bomb 
testing.  He reportedly had no chest problems until the 
present cough and congestion.  Chest x-ray findings were read 
as compatible with COPD and pulmonary fibrosis and as showing 
emphysematous changes.  During admission in 1987 he reported 
having no shortness of breath other than the usual he had 
from smoking many years ago.  During this period R. 
Rosenbaum, M.D., opined that the veteran had a pulmonary 
disease and what appeared to be a variant of multiple 
sclerosis causing progressive paralysis of the lower 
extremities.  The SSA found the medical record from the early 
1980's established disability from multiple sclerosis with 
paraplegia.

A VA examiner in 1991 reported that the veteran said he had 
no significant exposure to asbestos in the Navy.  He reported 
having had several bouts of pneumonia.  There was no 
assessment made and no interpretation was given for a recent 
pulmonary function test.  

In his substantive appeal received in early 1992, the veteran 
stated he was advised by an "expert technician" his 
radiation dose should be 17.12 rem based on a formula that 
values beta radiation at three times gamma radiation plus the 
gamma radiation.  He also clarified the VA examiner's 
statement regarding his asbestos exposure by noting his 
service on a Navy ship brought him in close proximity to 
asbestos dust although he stated he never worked with 
asbestos.  

After the 1992 RO hearing where the veteran testified that he 
had not been told by a physician that he had a radiogenic 
lung or neurologic problem, he submitted a statement in 
support of his claim that referred to medical text and other 
reference materials regarding Operation GREENHOUSE radiation 
levels and effects of radiation exposure.  He also submitted 
a record of his testimony in 1993 before a committee of the 
National Academy of Sciences wherein he again stated that no 
physician had advised him that he had a "radiological 
disease".  

As a result of the Board remand in 1994, the record was 
supplemented with medical evidence and the veteran's February 
1995 statement with exhibits.  The veteran submitted material 
on radiation injury of the nervous system found in The Merck 
Manual of Diagnosis and Therapy, 16th edition, 1992.  R. 
Sayson, M.D., in an October 1994 letter stated that a 
complete work-up several months earlier did not establish a 
definitive diagnosis for the veteran's neurologic disability 
primarily of the lower extremities, chronic pulmonary 
disability and polyclonal increase in IgA.  The physician 
thought that it was possible that his condition could have 
been caused by past exposure to radiation.

VA in 1996 had the veteran examined by a neurologist who 
reported the veteran's history of neurological problems began 
in 1970 and a belief that his problem was the result of 
exposure to radiation.  The examiner's impression after 
examination was that the veteran had a primarily central 
nervous system paralysis.  The examiner noted a diagnosis of 
atypical multiple sclerosis in the past after an extensive 
evaluation.  

A VA neurology examiner later in 1996 did not make a 
definitive diagnosis but essentially agreed with a previous 
assessment of likely multiple sclerosis reported by "Dr. 
Rosenbaugh".  The examiner could not say that the veteran's 
difficulties were related to the reported radiation exposure.  
The examiner did state that a disorder related to radiation 
called necrotizing leukoencephalopathy had a similar course 
to multiple sclerosis but which had quite characteristic MRI 
changes and tended to occur from 6 months to 5 to 10 years 
after exposure and was usually not delayed until 20 years or 
more.  

On a VA examination of the heart in 1996, it was reported 
that the veteran smoked cigarettes from age 16 to age 40 and 
per his report averaged 1 1/2 packs a day.  The examiner 
reported that the veteran felt he was exposed to asbestos 
when he served more than a year on a ship in military service 
including time on one ship being refitted.  He stated to the 
examiner that he did not work directly with asbestos.  The 
examiner noted results from a 1991 pulmonary function test 
that appeared to represent obstructive lung disease at that 
time rather than asbestos-related lung disease.  The veteran 
also reported two episodes of bronchitis a year.  The 
pertinent impression after examination was dyspnea on 
exertion with past and current evaluations more consistent 
with obstructive lung disease related to tobacco abuse and to 
asbestosis.  The examiner noted pulmonary function tests and 
chest x-ray were pending.  The pulmonary function test was 
interpreted as showing very severe obstructive lung disease 
and the chest x-ray was reported as being consistent with 
emphysema.  

Later in 1996 a VA pulmonary staff physician completed a 
review of the chart, data and x-ray.  The physician noted the 
veteran's exposure history to asbestos and radiation and his 
self-reported history of progressive shortness of breath 
since service.  The examiner mentioned that a pulmonary 
function test in 1991 showed severe airflow obstruction 
without any evidence of restrictive impairment.  The findings 
from a repeat study in 1996 were reported and chest x-ray was 
read as showing severe emphysema and no pleural 
calcifications.  The examiner said these combined and the 
study from 1991 suggested advancing emphysema without 
significant restrictive disease.  The examiner summarized the 
data stating that it strongly suggested that there was severe 
impairment of pulmonary function due to advanced emphysema 
without features of asbestosis or other restrictive disease.  

In January 1997, J. Weller, M.D., noted that a MRI of the 
veteran's cervical spine showed significant atrophy of his 
spinal cord that was outside of what was normal experience 
with the minimal degree of lesions on his brain scan.  The 
physician opined that as a consequence the possibility of 
exposure to marked amounts of radiation may, and indeed 
appeared quite possibly, related to his progressive 
condition.  Noted was that it was well known that exposure to 
radiation even through therapeutic x-ray therapy could 
produce atrophy of the central nervous system.  Dr. Weller, 
in essence, opined that the veteran's presentation was not at 
all typical for multiple sclerosis and thus pulled him well 
into the realm of likely radiation effect.  He noted the 
previous evaluation at Mayo Clinic and concluded that the 
veteran's progressive condition was in all likelihood the 
consequence of radiation exposure and that it would be unjust 
in his case to conclude otherwise.  

VA in 1997 obtained a neurology examination by D. Gibbs, 
M.D., who reported the veteran's history of neurological 
symptoms and examinations most recently by Dr. Weller as well 
as a history of serious COPD.  The diagnosis was progressive 
spastic quadriparesis.  The examiner felt that the veteran's 
illness best fit the diagnosis of primary lateral sclerosis 
but that he had similarities to a so-called tropical spastic 
paresis that is linked to a viral infection.  The examiner 
stated that radiation could also cause myelopathies of this 
type and usually occurred from 2 to 10 years after exposure, 
at least in the therapeutic setting.  Dr. Gibbs thought that 
the increased latency in the veteran's case was due to the 
fact that his radiation exposure was less than would have 
been received during therapeutic radiation.  He noted that 
radiation exposure is a known cause of damage to the white 
matter of the spinal cord and the brain many years after 
exposure and felt that radiation exposure was as likely, or 
more likely, than any other possible explanation for the 
veteran's disorder.

As provided under 38 C.F.R. § 3.311, the RO referred the 
veteran's claim to the Director, VA Compensation and Pension 
Service who then forwarded the claim to the VA Under 
Secretary for Health.  In December 1997, the VA Chief Public 
Health and Environmental Hazards Officer, the designee of the 
VA Under Secretary for Health, opined that it was unlikely 
that the veteran's neurological disorder could be attributed 
to exposure to ionizing radiation in service or that his lung 
disease could be attributed to exposure to asbestos in 
service.  After receipt of the medical opinion and review of 
the record, the Director, VA Compensation and Pension Service 
found no reasonable possibility that the veteran's 
disabilities were the result of such exposure. 

Following notice of the VA medical opinion, the veteran 
submitted a copy of one of the studies relied on in the 
opinion and asserted that it invalidated the dose estimate.
He also provided a reference to the "A-T (Ataxia-
Telangiectasia) Children's Project" and findings of 
radiation sensitivity.  The Board hearing testimony in June 
1998 was essentially in accord with the veteran's previously 
made contentions and his recollections of the atmospheric 
testing exposure and asbestos exposure.  

At the Board hearing the veteran supplemented the record with 
a written statement and reference materials from HANDBOOK ON 
THE MEDICAL ASPECTS OF NBC DEFENSIVE OPERATIONS, FM-8-9 and 
from a university publication, Radiation Safety Manual, 
information related to ionizing radiation theory and 
biological effects of radiation.  

After the Board hearing, the veteran supplemented the record 
with the following medical journal references: a1-Antitrypsin 
deficiency alleles and the Taq-IGA allele in cystic fibrosis 
lung disease, R. Mahadeva, et al, European Respiratory 
Journal, vol. 11, 1998; a1-Antitrypsin deficiency: Memorandum 
from a WHO meeting, Bulletin of the World Health 
Organization, vol. 75, 1997, and Lung disease due to a1-
antitrypsin deficiency, H. Wiedemann and J. Stoller, Current 
Opinion in Pulmonary Medicine, vol. 2, 1996. 

As a result of the Board remand in 1998, the record was 
supplemented with additional documentary evidence and several 
lay statements that recalled the veteran's respiratory 
complaints.  The veteran submitted a journal reference, Lung 
Polymers in Z a1-Antitrypsin deficiency-related Emphysema, P. 
Elliott, et. al, American Journal of Respiratory Cell and 
Mollecular Biology, vol. 18, 1998.  

Dr. Sayson in 1998 stated that the veteran had positive tests 
results for a congenital disease "Alpha 1 Anti-Tripsin 
Deficiency".  He opined that placing him in an environment 
contaminated with radiation fall-out or minute asbestos 
fibers more likely than not would precipitate the onset of 
COPD.  

R. Burke, M.D., in 1998, opined that his examination 
confirmed the veteran's COPD with diffuse panlobar emphysema 
secondary to alpha 1 antitrypsin deficiency.  It was reported 
that the veteran had a rather curious finding of an increased 
amount of emphysema in the posterior portions of both lung 
fields, which was in all medical probability related to the 
pneumonitis in service.  The examiner said that individuals 
with this deficiency had progressive damage, which is 
accelerated by intercurrent infections.  Dr. Burke stated 
that the veteran's exposure to atomic fall-out could very 
well have acted as a substance precipitating inflammation 
that further aggravated his underlying COPD.  He opined that 
these inservice episodes significantly and in all medical 
probability aggravated his underlying genetic abnormality.  

In 1999, C. Foss, M.D., stated that with the veteran having 
antitrypsin deficiency, any cause for pulmonary inflammation 
would lead to accelerated lung destruction resulting in COPD 
and that in service the episode of pneumonia and exposure to 
asbestos would cause such inflammation.  The physician stated 
that these episodes would as likely as not lead to 
accelerated fibrosis and damage of the lung parenchyma.  He 
opined that based on a review of the veteran's service 
medical records and subsequent medical history, the exposure 
to asbestos fibers and history of pneumonia accelerated the 
onset and increased severity of COPD.

VA medical review of this evidence was completed in 1999.  
The VA physician opined that there was no evidence of a 
current lung disorder directly related to the episode of 
pneumonia in service.  The physician was not aware of any 
scientific study documenting that such an episode would 
result in the veteran's current lung disorder, accelerated 
airflow obstruction and caused the described lung disability, 
or provided clear and convincing evidence that one episode of 
pneumonia cause pathological worsening of airflow 
obstruction.  

The VA physician reported that personal cigarette smoking was 
certainly the most important co-culprit for premature 
emphysema in patients with alpha 1 antitrypsin deficiency, 
which had been linked to premature COPD in patients who had 
smoked cigarettes.  The physician stated that if the veteran 
smoked cigarettes during military service it was possible 
that the genetic deficiency aggravated his lung disorder 
during the period in which he smoked cigarettes.  The 
physician stated that after research, reading of cited 
articles and textbook articles and conferring with an expert 
in alpha 1 antitrypsin deficiency she was unaware of any 
scientific study suggesting or confirming that one episode of 
pneumonia as an adult accelerated airflow 
obstruction/emphysema in that deficiency.  It was the VA 
physician's conclusion that there was no evidence that the 
veteran's current lung disorder was aggravated or accelerated 
by the single episode of pneumonia in service.  

As a result of the second Board remand the RO again referred 
the veteran's claim to the Director, VA Compensation and 
Pension Service who then forwarded the claim to the VA Under 
Secretary for Health.  In December 1999, the VA Chief Public 
Health and Environmental Hazards Officer, the designee of the 
VA Under Secretary for Health, opined that it was unlikely 
that the veteran's COPD or nervous system disorder could be 
attributed to exposure to ionizing radiation in service.  
After receipt of the medical opinion and review of the 
record, the Director, VA Compensation and Pension Service 
found no reasonable possibility that the veteran's 
disabilities were the result of such exposure.  

A VA physician in January 2000 at the veteran's request wrote 
in support of the claim for advanced pulmonary disease.  The 
physician stated that the veteran had emphysema as a result 
of the alpha 1 antitrypsin deficiency, that he reported 
hospitalization for pneumonia in service and that he was 
frequently exposed to high levels of dust, asbestos and 
radiation exposure.  The physician stated that pulmonologists 
consulted said they could not comment on the effects of 
radiation but they did say that the dust and asbestos 
exposure would accelerate his lung disease.  It was the 
physician's belief that the above facts supported the 
veteran's case for disability of accelerated lung disease 
secondary to exposure to dust and asbestos.

Dr. Foss, in January 2000, opined that because of the 
veteran's antitrypsin deficiency it was more likely than not 
that a lower level of radiation and asbestos exposure would 
cause lung damage as opposed to an individual without this 
condition.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, or multiple sclerosis 
becomes manifest within 7 years from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. 
§ 3.311(b)(4).

A threshold question to be answered is whether evidence of a 
well-grounded claim has been presented; that is, a claim that 
is plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145, 147, 151 (1999) (en banc).

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate official of the institution will select the 
individual expert, or experts, to give an opinion.

For purposes of this section, the term "the Board'' includes 
the Chairman, the Vice Chairman, any Deputy Vice Chairman, 
and any Member of the Board before whom a case is pending.  
38 C.F.R. §  20.901.

The appellant or representative may request that the Board 
obtain an opinion under Rule 901 (Sec. 20.901 of this part). 
The request must be in writing.  It will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. §  
20.902

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board observes that the theory of service 
connection for the neurological disability has rested solely 
on the veteran's exposure to ionizing radiation in service.  
The theory of service connection for the respiratory 
disability includes exposure to asbestos.  

The Board must point out that section 5107 of title 38, 
United States Code unequivocally places an initial burden 
upon the claimant to produce evidence that a claim is well 
grounded; that is, that a claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  The Board must apply the current 
legal standard discussed below for such determinations 
including claims brought under 38 C.F.R. § 3.311 such as the 
appellant's.

The holding in Stegall v. West, 11 Vet. App. 268 (1998), 
requires that the Board ensure compliance with the terms of a 
remand unless such failure to comply is shown to have not 
prejudiced the appellant.  Regarding the appellant's claim, 
after review of the development of the claim under 38 C.F.R. 
§ 3.311 in light of the recent en banc decision in Hilkert, 
it is the opinion of the Board that the RO has substantially 
completed the development asked for by the Board in order to 
comply with the remand and in so doing has satisfied the 
requirements of Stegall.  

In remanding the case the Board sought to more fully develop 
the claim of service connection under § 3.311 criteria in 
light of the claimed exposure and other evidence of record.  
Neither he nor his representative indicated the existence of 
certain evidence asked for in the remand, specifically the 
authority for a reported dose estimate of 17.2 rem and an 
examination report from a Dr. Herndon.  The written statement 
the veteran provided in May 2000 explained this.  The 
representative's recent request for independent medical 
opinion is noted and rejected.  The request was made under 
38 C.F.R. § 3.328, which directs RO development.  However, 
the request was made on appeal and is properly before the 
Board for consideration.  However, there is no conferred 
right to an outside expert's opinion and the Board's 
authority to seek an outside opinion is purely discretionary.  
See, Winsett v. West, 11 Vet. App. 420, 425-26 (1998).  The 
medical evidence as discussed below does not establish a 
question of medical complexity or controversy to warrant 
referral. 

There has been sufficient development of the claim in the 
Board's opinion to support an informed determination on the 
merits.  And, as advancement on the Board's docket was 
requested and granted because of veteran's advanced terminal 
medical status, as presented by Dr. Foss in a July 3, 2000 
letter, further development would appear inattentive to the 
circumstances of the case or protractive.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994); 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).  In addition, the Board 
observes that the veteran's representative in May 2000 
appeared to raise the issue of service connection for tobacco 
illness.  However, information subsequently requested by the 
RO in May 2000, required in order to go forward any 
additional preliminary development of this matter, has not as 
yet been furnished by the veteran.  38 C.F.R. § 3.158.  See 
Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The Board must observe that the service department has 
provided a detailed explanation and methodology as to the 
dose assigned for the veteran as a participant in Operation 
GREENHOUSE.  The appellant has offered an alternative dose 
estimate that has been noted but it does not meet the 
regulatory criteria for acceptance as an alternative dose 
estimate.  38 C.F.R. § 3.311(a)(3)(ii).  It appears that the 
RO developed the claim conscientiously and sought to obtain 
information from various sources that would be helpful.  No 
other relevant but outstanding records have been mentioned to 
warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 that is manifested within the applicable period, 
claimed nexus to in service exposure to ionizing radiation, 
and a positive dose estimate.  If these factors are present 
there is the obligation to go forward with other development 
under 38 C.F.R. § 3.311, but that obligation does not 
necessarily establish a well grounded claim at that point.

The veteran through his recorded exposure during atmospheric 
nuclear testing and satisfying other factors including a 
positive dose estimate meets essential criteria.  However, 
the elements are cumulative rather than independent and even 
if all are present, it does not compel a conclusion that the 
claim is well grounded.  See Wandel, supra, and  Hilkert, 12 
Vet. App. at 151.  A neurological disorder or pulmonary 
disease other than lung cancer is not listed among the 
radiogenic diseases found under § 3.311(b)(2)(i-xxiv) but 
there is evidence to establish radiogenicity under 38 C.F.R. 
§ 3.311(b)(4).  There is no dispute about certain facts, 
principally that the COPD/emphysema and neurological 
disability being initially reported more than 5 years after 
the exposure to ionizing radiation in service.  38 C.F.R. 
§ 3.311(b)(5).

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions in such circumstances cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The veteran, however, does submit medical nexus evidence for 
pulmonary disability and an unspecified neurological disorder 
to radiation exposure in service in the statements of his 
personal physicians and other examiners including VA 
clinicians.  This line of reasoning is also supported in the 
various medical sources cited by the appellant and other in 
the opinions of record.  The Board finds that this evidence 
is sufficient to well ground the claim.  In addition, once 
there is a well-grounded claim for a current disability as a 
result of a specific in-service occurrence or aggravation of 
a disease or injury, the agency's duty to assist pursuant to 
section 5107(a), as further explained in 38 C.F.R. §§ 3.102 
and 3.103, attaches to the investigation of all possible in-
service causes of that current disability, including those 
unknown to the veteran.  Schroeder v. West, No. 99-7103 (Fed. 
Cir. May 18, 2000).  However, even though this would apply to 
the claim based on asbestos exposure directly and the 
intertwined matter of the antitrypsin deficiency, for the 
reasons discussed in detail below, the claims must be denied. 

The Board observes that the veteran's antitrypsin deficiency 
has been linked to congenital factors.  However, the Board 
does not find that this places the disorder within those 
listed under 38 C.F.R. § 3.303 for which service connection 
may not be established.  See, e.g., VAOPGCPREC 67-90 and 82-
90 (O.G.C. Prec. 67-90 and 82-90).  The precedent opinions of 
the VA General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104.  The Board observes that the pertinent distinction 
between congenital or developmental "disease" and "defect" 
in the VA disability compensation scheme as discussed in 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), has been relied on in 
precedent decisions.  See for example Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  The Board observes that the antitrypsin 
deficiency has not been characterized as a congenital defect 
and in reporting the clinicians have noted the prevalence of 
respiratory disease.
 
Therefore, as there is an indication from various opinions 
that the veteran's case may not fall within the general 
etiology for a congenital defect, the Board will not decide 
the case on that basis.  As a congenital defect it could not 
be recognized as a disability for which service connection 
may be granted or compensation paid.  38 C.F.R. § 3.303(c).  
That is, it could not be compensated on the basis of direct 
service connection or aggravation.  This theory of service 
connection for a respiratory disorder and the Board's 
reasoning in rejecting it are discussed later in this 
decision.  

Regarding the medical treatise/journal evidence submitted by 
the appellant in support of this claim, the Board must 
observe that the generally applicable test in establishing 
the value of such evidence was recently discussed in Russell 
v. West, No. 97-359 (U.S. Vet. App. June 18, 1999) slip op. 
at 19-20.  It was noted that in order to establish service 
connection by means of a medical treatise, the treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim", Wallin v. 
West, 11 Vet. App. 509 514 (1998).  

Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board observes 
that that the treatise material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine, 9 Vet. App. at 523 (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded").  The medical 
treatise information submitted for the record does not 
address the situation specific to the veteran's case but is 
more general in linking radiation exposure and the 
development of claimed pulmonary disability and a neurologic 
disease process.  As such, it has low probative value.  

Under § 3.311(e) (1999), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, 12 Vet. App. at 150, the United States Court of 
Appeals for Veterans Claims (Court) held, in essence, that 
the paragraph (e) (§ 3.311(e)) factors must be considered in 
adjudicating a § 3.311 case but that each of the factors need 
not be discussed or explicitly referred to in writing for the 
regulation to function logically.  Thus, the Board may rely 
upon the VA Compensation Service Director's (designee of VA 
Under Secretary for Benefits) response that followed VA 
medical opinions in late 1997 and then in December 1999.  The 
second opinion relied on published scientific or medical 
evidence and discussed the § 3.311(e) factors dispositive of 
the claim based on ionizing radiation exposure and reviewed 
the evidence supporting the claim.  There was a consideration 
of relevant factors in light of the dose estimate for the 
veteran that was not viewed as significant in the medical 
literature relied on to support the opinion against service 
connection.  Indeed, the opinion offered an extensive list of 
references in support of the opinion against service 
connection.  For these reasons, the Board finds those 
opinions to have high probative value.  (The Court has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991)). 

The veteran first found medical support in Dr. Saysons's 1994 
statement that did not offer any explanation of a radiation 
dose that was implicit in his statement.  This opinion met 
the low threshold to well ground the claim.  In determining 
that the appellant's claim is well-grounded, the credibility 
of evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies. Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  Following the finding of well-groundedness, 
a more critical review of the evidence is required.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
With regard to the 1994 statement, Dr. Sayson stated rather 
speculatively, in essence, that that failure to account for 
the veteran's disability with a definite diagnosis implicated 
radiation exposure.  However, he did not offer any basis to 
link the symptoms to radiation exposure either through a 
reference to medical journal articles or other peer-validated 
studies.  And, he did not offer a radiation dose that would 
have produced such symptoms.  Therefore, the Board finds that 
the probative value is rather limited for the purpose of 
establishing service connection.  Id.  

The reference from The Merck Manual is also of limited 
usefulness but is notable in stating that neurological damage 
could occur as a complication where there was "excessive" 
tissue dosage in radiation therapy.  The specific dose for 
the veteran significant in weighing the likelihood of damage 
from exposure was not addressed by any opinion supporting the 
claim.  Dr. Weller also emphasized the significance of 
exposure to "marked amounts" of radiation.  No opinion has 
been offered to place necrotizing leukoencephalopathy as a 
likely diagnosis and the VA neurologist's rationale against 
it in this case has not been contradicted by competent 
evidence.  Dr. Gibbs opined in support of the claim but he 
did not account for the veteran's dose as a significant level 
in his opinion.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In light of the absence of discussion of 
the veteran's dose, the Board finds the opinion of Dr. Gibbs 
to be of low probative value.  

The DSWA estimate was based upon the NAS methodology and the 
use of other published material as well as the veteran's unit 
history for Operation GREENHOUSE that showed three 
detonations produced fallout at Eniwetak.  Although the 
veteran challenges the validity of the dose estimate and 
failure to account for other types of radiation, the NAS 
report noted the failures in establishing credible or 
reliable data for beta radiation, for example.  

In the VA opinion in 1997 it was calculated that the 
probability of causing harm in most healthy individuals at a 
dose of less than 10 rem as a result of deterministic effects 
was close to zero.  The VA opinion relied on data from CIRRPC 
Science Panel Report Number 6, 1988, Institute of Medicine 
Report, Adverse Reproductive Outcomes in Families of Atomic 
Veterans: The Feasibility of Epidemeiologic Studies, 1995, 
and Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995 for the determination that the claimed 
neurologic disease would be an example of a deterministic 
effect of such exposure.  Thus from this information the dose 
of less than 10 rem would reasonably be viewed as not 
excessive and unlikely to cause neurologic damage.  Further, 
the Board does not find that the veteran has offered 
competent evidence to reasonably question the VA's use of the 
Institute of Medicine Report.  He provided a copy of the 
report in contending it invalidated the dose assessment.  
However he has not provided an alternative dose meeting 
criteria for acceptance.  38 C.F.R. § 3.311(a).  In addition, 
the VA opinion in late 1999 on this matter also referred to 
Mettler and Upton for authority that radiation damage to the 
brain or spinal cord could occur after high (thousands of 
rads) radiation therapy doses.  According to the opinion, 
most radiation effects were observed at doses of 20 rads or 
more.  Schull, Effects of Atomic Radiation, 1995.  No 
evidence or opinion supporting the claim found the dose 
attributed to the veteran's exposure approximated a 
significant dose for the development of claimed neurological 
disability.  The Board finds this evidence preponderates 
against the claim for service connection.   

Regarding pulmonary disease, the VA opinion in 1997 relied on 
Kochar and Kutty, Concise Textbook of Medicine, 2nd edition, 
1990 to support the opinion against claimed inservice 
asbestos exposure as a cause of the veteran's lung disease, 
noting the diagnostic markers not present in the veteran's 
case.  The VA pulmonary examiner in 1996 offered a rationale 
against asbestosis based upon a review of the clinical data 
in light of the veteran's history.  The Board assigns 
significant weight to these opinions against the earlier VA 
examination that appeared to rely on the veteran's history in 
reporting asbestosis.  Asbestosis is not confirmed.

Thereafter, the alternative theory of causation for 
COPD/emphysema as a result of a congenital antitrypsin 
deficiency found support in opinions from Drs. Sayson, Burke 
and Foss.  Their opinions ignore the veteran's smoking 
history.  In essence, none offered to discount a causative 
effect or state a rationale why the radiation or asbestos 
exposure was a more likely causative agent than smoking.  
Further, none offered any support in the medical literature 
for the single episode of pneumonia or inservice smoking 
versus prior or subsequent smoking as the more likely 
causative factor.  Against these opinions stands the VA 
opinion in August 1999 against a relationship to service for 
current lung disease.  Unlike the opinions supporting the 
claim, it was based upon a review of the medical literature 
regarding alpha 1 antitrypsin deficiency and it also 
acknowledged the known significance of smoking and the 
development of lung disease in such patients.  The research 
also noted there was no specific data to implicate other 
irritants in the pathogenesis of emphysema.  

The Board assigns significant weight to this opinion in view 
of the research relied on and comprehensive review of the 
record.  Neither the more recent opinion from Dr. Foss or the 
VA physician in January 2000 accounted for the smoking 
history.  Nor did Dr. Foss quantify the "lower level" 
threshold of radiation or asbestos exposure.  And, the VA 
physician appeared to conclude the veteran had emphysema 
accelerated by being "frequently exposed to high levels of 
dust and asbestos" which assumes facts about exposure or 
pulmonary disability in service that are not in evidence.  On 
the other hand, the Board must point out that the second VA 
medical review of the claim completed by the designee of the 
VA Under Secretary for Health evaluated the record as 
supplemented since the earlier opinion and referred to 
scientific or medical evidence against service connection for 
respiratory disease. 

The 1999 opinion from the designee of the VA Under Secretary 
for Health cited again to Mettler and Upton, Medical Effects 
of Ionizing Radiation, 2nd edition, 1995 this time for 
authority that radiation fibrosis or pneumonitis can occur 
after high therapy doses (hundreds or thousands of rads), and 
to Schull, Effects of Atomic Radiation, 1995 for authority 
that most effects of ionizing radiation have been observed 
only at doses of generally 20 rads or more.  The critical 
threshold dose was not discussed in the opinions supporting 
radiation-induced lung disease.  Further, the opinion noted 
that the development of COPD/emphysema was linked to 
antitrypsin deficiency especially in smokers and that the 
nature of an interaction with radiation and this deficiency 
with respect to COPD was not known.  However, the opinion 
discussed radiation therapy findings in patients with or 
without COPD as discussed in Mettler and Upton to conclude 
there was no likelihood of a nexus between radiation exposure 
and COPD.  None of the more recent opinions corroborated the 
conclusion supporting a relationship with any competent 
scientific or medical evidence that the veteran's 
reconstructed dose (less than 5 rads) was within the 
significant range.  Nor did these opinions offer evidence to 
rebut the conclusion against attaching any significance to a 
single episode of pneumonia in service.

Collectively, the VA medical opinions of the VA Under 
Secretary for Health discussed the dispositive factors listed 
in § 3.311(e) in light of pertinent information regarding the 
veteran's exposure and the disease in the formulation of 
medical opinions that found it was unlikely the claimed 
neurologic or respiratory disease could be attributed to 
exposure to ionizing radiation in service.  The VA 
Compensation and Pension Service Director concurred with the 
conclusion reached and in so doing relied on probative 
evidence that considered the relevant factors and emphasized 
those dispositive of the claim based upon exposure to 
ionizing radiation.  

The VA medical opinions regarding the respiratory disability 
also discussed the dispositive factors in light of pertinent 
information regarding the veteran's exposure and the disease 
in finding it was unlikely the claimed respiratory disease 
could be attributed to exposure to ionizing radiation in 
service.  Further, those opinions were based on the 
documentation of record, as opposed to reported history.  

The Board finds that the August 1999 opinion tends to 
outweigh those favoring the claim because it referred to 
medical literature in concluding the one episode of pneumonia 
was not a relevant factor in any causation or aggravation.  
None of the opinions in support of the claim mentioned any 
medical references supporting that assertion.  

The comprehensive VA opinions offered probative evidence in 
the matter in the issues under consideration.  They assessed 
the veteran's likely level of exposure in light of medical 
studies of radiation or asbestos-exposed individuals and the 
literature regarding the veteran's antripsin deficiency.  The 
evidence offered a plausible basis for the conclusion against 
service connection in both claims.  As with the opinions from 
the VA Under Secretary for Health, other opinions in 1996 and 
1999 were made by physicians knowledgeable in the relevant 
medical specialty and included review of records and the 
medical literature.  The analysis against service connection 
took into account factors specific to the veteran's case.  

The claim has been expanded from asbestos exposure and 
radiation exposure, to include the relevant exposures as an 
aggravating factor of a congenitally transmitted antitrypsin 
deficiency.  In the Board's opinion the VA pulmonary medicine 
opinion in late 1996 carefully evaluated findings specific to 
the veteran's case and found no evidence of asbestos-related 
disease.  More recently, the VA opinion in August 1999 
addressed the question of antitrypsin deficiency directly.  

The evidence establishes that antitrypsin deficiency was 
present at the time the veteran entered service since it is 
congenitally transmitted, and it is not contended otherwise.  
However, there is no medical evidence to show that there was 
a pathological worsening of the disorder during service; in 
fact, it is not shown he had symptoms of the antitrypsin 
deficiency in service.  None of the opinions supporting the 
claim point to evidence of antitrypsin deficiency being shown 
in service.  

The Board notes the August 1999 examiner's opinion that if 
the veteran smoked cigarettes during his period of active 
military duty, it was "possible" that this genetic deficiency 
aggravated the veteran's lung disorder during the period in 
which he smoked cigarettes.  Significantly, as noted above, 
there was no evidence of manifestation of the genetic 
disorder during service.  Further, the veteran's service 
separation examination was negative for pertinent findings, 
including a pulmonary disability.  To support the theory of 
service connection based on aggravation there must be 
evidence of the disability in service.  See Nici v. Brown, 9 
Vet. App. 494, 497 (1996); Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994).  Accordingly, this theory for a grant of 
service connection is not warranted.  

There is no contemporaneous opinion to reasonably question 
the 1997 VA opinion or the opinion in 1999 that relied upon 
the facts specific to the claim or offered any scientific 
evidence to support a nexus between the likely level of 
exposure to dust or asbestos the veteran likely received and 
the respiratory disease so as to call reasonably into 
question the conclusions reached in the opinions, or the 
source material relied on.  As with any piece of evidence, 
the credibility and weight to be attached to a medical 
opinion is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  However, it is well 
established that lay observation is not sufficient to 
establish a medical diagnosis or causation.  The Board notes 
that subsequent to the last supplemental statement of the 
case, the RO received numerous supporting letters from 
various individuals who had become acquainted with the 
veteran's case through media coverage.  These letters, 
including one from a doctor, do not contain any medical nexus 
opinion or other data that would render them probative to the 
issues on appeal.  Accordingly, additional consideration of 
this information by the RO is not necessary.  38 C.F.R. 
§ 19.37 (1999).  

The VA opinions appear to have been based on a careful 
reviewed the facts specific to the veteran's case and 
highlighted the evidence found to support a finding that a 
relationship between the radiation or asbestos exposure and 
the neurological or respiratory disease process was extremely 
unlikely.  There has been no subsequent opinion or argument 
offered to contradict the conclusions of an unlikely link or 
to question the validity of the detailed opinions.  The VA 
opinions read carefully offer plausibly based arguments 
against the claims based upon the scientific data.  
Physicians speaking in favor of the claims mentioned none of 
the fact-specific factors or cited to scientific or medical 
evidence favoring a nexus in light of the level of radiation 
exposure or likely exposure to pulmonary irritants from 
asbestos.  Therefore, the Board finds that the VA opinions 
against service connection are entitled to significant 
probative weight because of its fact specific analysis and 
rationale, which was well reasoned.  

In summary, the record developed included a significant 
amount of scientific and medical evidence.  None of this 
evidence tends to support a link to service on the basis of 
residual radiation the veteran may have received during 
service, when the facts specific to his case are viewed 
against the scientific and medical data.  The designee for 
the VA Under Secretary of health provided findings regarding 
exposure that are not contradicted by competent evidence.  
The opinions of the other VA examiners who have opined 
against service connection for the respiratory disability 
stand against the contrary opinions, which do not refer to 
scientific or medical data.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

In this case, the Board finds for the aforementioned reasons 
that the opinions of the VA physician's against the claims 
outweigh the less specific opinions favoring the claims.  
Accordingly, the claims for service connection for the 
neurological and respiratory disorders are denied.  Since the 
opinions regarding the respiratory disease outweighed do not 
cite or refer to medical evidence supporting the singular 
episode of pneumonia as significant in the later development 
of COPD or other toxin exposure without consideration of the 
veteran's smoking history the Board finds no question or 
controversy to warrant the referral to an independent medical 
expert.  In essence, the extensive written argument recently 
added to the record appears to offer lay challenges to the 
competency of medical or scientific evidence relied on by 
clinicians.  Since the medical practitioners who have 
provided opinions supporting the claims have not corroborated 
such with medical references, or provided supporting evidence 
to reasonably call into question the medical basis VA 
physicians relied on in opining against service connection, 
the preponderance of the evidence is against the claim and 
the appeal must be denied. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for neurological impairment 
of the upper and lower extremities secondary to ionizing 
radiation exposure is denied.

Entitlement to service connection for pulmonary disease 
secondary to ionizing radiation exposure or asbestos exposure 
is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 



